DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment and reply filed May 26, 2022 has been received and entered into the case. Claims 1 – 3 are canceled; claims 8 – 14 are added; claims 4 – 14 are pending. 
New claims 8 – 9 and 14 are drawn to previous group II; new claims 10 – 11 are drawn to previous group III; new claims 12 and 13 are drawn to methods of increasing nematode infectivity.

Election/Restrictions
Applicant's election with traverse of Group II, claims 4, 5 8, 9 and 14 in the reply filed on May 26, 2022 is acknowledged.  The traversal is on the grounds that there is no serious burden to examine the groups together since they are all related to a nematode infectivity increasing composition.  As it pertains to groups II and previous group I, This is not found persuasive because while the methods involve the same composition, it is iterated that the inventions are independent and distinct, each from the other since the search for each of the groups is not co-extensive particularly with regard to the literature search. Further, a reference which would anticipate the invention of one group would not necessarily anticipate or even make obvious another group. However, regarding groups II and III, the arguments are persuasive and the restriction between these two groups is withdrawn.
The requirement is still deemed proper between groups I and II and is therefore made FINAL.
Claims 4 – 14 are pending; claims 12 – 13 are withdrawn; claims 4 – 11 and 14 have been considered on the merits.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 4 – 11 and 14 are rejected under 35 U.S.C. 102a1 as being anticipated by Kaplan et al. (2012, IDS filed 04.16.2020, NPL #1).
Regarding claims 4, 8 and 9 – 11, Kaplan teaches a method for producing Steinernema feltiae ascaroside (nematode infectivity increasing composition, per specification 0003, 0008, 0022), the method comprising obtaining infected and consumed Galleria mellonella grubs (a nutrient depleted nematode growth media and insect host cadaver of step i); adding 70% ethanol to the grub/medium (step ii); centrifuging (step iii) and lyophilizing (step iv); resuspending in water (step v); centrifuging (step vi) and lyophilizing the supernatant (or drying) (step vii) (p.6 bottom left and full right col).
Regarding claims 5, 7 and 14, the method produces a dry and aqueous product (p.39 section 2.1 - 2.2).
Regarding claim 6, the products can be combined with formic acid (aqueous solution) to produce aqueous solutions (p.6).
The reference anticipates the claimed subject matter.

Claims 5, 7 and 14 are rejected under 35 U.S.C. 102a1 and 102a2 as being anticipated by Choe et al. (US 20140364386, IDS 09.22.2020, USPAP #2).
Choe teaches dry and aqueous compositions comprising ascarosides (examples 31, 32, 33), which are disclosed as promoting nematode reproduction and aggregation (or infectivity increasing activity) (abstract).
Choe does not teach the methods by which the compositions are produced. However, these limitations regarded as product by process type limitations. It is noted that the patentability of a product does not depend on its method of production.  If the claimed product is the same or obvious from a product in the prior art (i.e. the product disclosed in the cited reference), then the claim is unpatentable even though the reference product was made by a different process.  When the prior art discloses a product which reasonably appears to be identical with or slightly different than the claimed product-by-process, rejections under 35 U.S.C 102 and/or 35 U.S.C 103 are proper.  (MPEP 2113)
Therefore, the reference anticipates the claimed subject matter.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 4 – 11 and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 2, 4 – 9 of copending Application No. 16/981 995. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are drawn to making dry or aqueous compositions comprising nematode pheromones wherein the pheromones are obtained by growing the nematode in a medium with insect larvae, adding alcohol and/or water, centrifuging, drying and resuspening the material to produce the active component. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUTH A DAVIS whose telephone number is (571)272-0915. The examiner can normally be reached Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RUTH A DAVIS/Primary Examiner, Art Unit 1699